Exhibit 10.2
 
WARRANT EXCHANGE AGREEMENT


This Warrant Exchange Agreement (this “Agreement”) is dated as of _______ ___,
2016, by and between VistaGen Therapeutics, Inc., a Nevada corporation (the
“Company”), and ______________________ (the “Holder”).
 
RECITALS
 
WHEREAS, the Holder currently hold warrants to purchase an aggregate total
of______  shares of the Company’s common stock, par value $0.001 per share
(“Common Stock”) (the “Warrants”), which Warrants are more particularly
identified on Schedule A attached hereto; and
 
WHEREAS, subject to the terms and conditions set forth herein, the Company and
the Holder desire to cancel and retire the Warrants, in exchange for a total of
up to ______ unregistered shares, or such number of unregistered shares as is
equal to (0.75 x number of warrant shares to be exchanged), of the Company’s
Common Stock (the “Exchange”) in reliance on the exemption from registration
provided by Section 3(a)(9) and/or 4(2) of the Securities Act of 1933, as
amended (the “Securities Act”).
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby agreed and acknowledged, the parties hereby agree as
follows:
 
AGREEMENT
 
1.           Securities Exchange.
 
(a)           In consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
the Holder agrees to deliver and surrender to the Company for cancellation the
Warrants identified on Schedule A hereto, in exchange for a total of up to
______ unregistered shares, or such number of unregistered shares as is equal to
(0.75 x number of warrant shares to be exchanged), of the Company’s Common Stock
(the “Exchange Shares”) and the Company agrees to issue and deliver the Exchange
Shares to the Holder.
 
(b)           The closing under this Agreement (the “Closing”) shall take place
upon the satisfaction of each of the conditions set forth in Sections 4 and 5
hereof (the “Closing Date”).
 
(c)           At the Closing, the Holder shall deliver to the Company for
cancellation the Warrants, provided, however, that the Company may require the
Holder to deliver such Warrants after the Closing, at its discretion.  Within
ten (10) business days of the Closing, the Company shall issue the Exchange
Shares to the Holders.
 
2.           Representations, Warranties and Covenants of the Holder. The Holder
hereby makes the following representations and warranties to the Company, and
covenants for the benefit of the Company:
 
(a)           The Holder is a limited liability company validly existing and in
good standing under the laws of the jurisdiction of its organization.
 
(b)           This Agreement has been duly authorized, validly executed and
delivered by the Holder and is a valid and binding agreement and obligation of
the Holder, enforceable against the Holder in accordance with its terms, subject
to limitations on enforcement by general principles of equity and by bankruptcy
or other laws affecting the enforcement of creditors’ rights generally, and the
Holder has full power and authority to execute and deliver the Agreement and the
other agreements and documents contemplated hereby and to perform its
obligations hereunder and thereunder.
 
(c)           The Holder understands that the Exchange Shares are being offered
and issued in reliance on specific provisions of Federal and state securities
laws, and that the Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
the Holder set forth in this Agreement to qualify for exemptions from
registration under the Securities Act and applicable state securities laws.
 
(d)           The Holder is an “accredited investor” as defined under Rule 501
of Regulation D, promulgated under the Securities Act.
 
(e)           The Holder will be acquiring the Exchange Shares for their own
account, for investment purposes, and not with a view to any resale or
distribution in whole or in part, in violation of the Securities Act or any
applicable securities laws; provided, however, that notwithstanding the
foregoing, the Holder does not covenant to hold the Exchange Shares for any
minimum period of time.
 
(f)           The offer and issuance of the Exchange Shares is intended to be
exempt from registration under the Securities Act, by virtue of Section 3(a)(9)
and/or 4(2) thereof.  The Holder understands that the Securities purchased
hereunder are “restricted securities,” as that term is defined in the Securities
Act and the rules thereunder, have not been registered under the Securities Act,
and that none of the Exchange Shares can be sold or transferred unless they are
first registered under the Securities Act and such state and other securities
laws as may be applicable or the Company receives an opinion of counsel
reasonably acceptable to the Company that an exemption from registration under
the Securities Act is available (and then the Exchange Shares may be sold or
transferred only in compliance with such exemption and all applicable state and
other securities laws).
 
 
 

--------------------------------------------------------------------------------

 
 
(g)           The Holder owns and holds, beneficially and of record, the entire
right, title, and interest in and to the Warrants free and clear of all rights
and Encumbrances (as defined below).   The Holder has the full power and
authority to vote, transfer and dispose of the Warrants free and clear of any
right or Encumbrance other than restrictions under the Securities Act and
applicable state securities laws.  Other than the transactions contemplated by
this Agreement, there is no outstanding vote, plan, pending proposal, or other
right of any person to acquire all or any of the Warrants.  As used herein,
“Encumbrances” shall mean any security or other property interest or right,
claim, lien, pledge, option, charge, security interest, contingent or
conditional sale, or other title claim or retention agreement, interest or other
right or claim of third parties, whether perfected or not perfected, voluntarily
incurred or arising by operation of law, and including any agreement (other than
this Agreement) to grant or submit to any of the foregoing in the future.
 
(h)           In the event the Warrants include warrants issued to the Holder as
consideration for the Holder’s purchase of shares of the Company’s Series B 10%
Convertible Preferred Stock, the shares of common stock issuable upon exercise
thereof were registered under the Securities Act by the Company, on the Holder’s
behalf, by the Registration Statement on Form S-1 (file no. 333-205782), first
filed by the Company on July 21, 2015 (the “Registered Warrant Shares”), the
Holder acknowledges and agrees that the Exchange Shares are not registered under
Securities Act, and, by exchanging any such Warrants for Exchange Shares, the
Holder shall not receive Registered Warrant Shares that otherwise may have been
issued upon exercise thereof.
 
3.           Representations, Warranties and Covenants of the Company.  The
Company represents and warrants to the Holder, and covenants for the benefit of
the Holder, as follows:
 
(a)           The Company has been duly incorporated and is validly existing and
in good standing under the laws of the state of Nevada, with full corporate
power and authority to own, lease and operate its properties and to conduct its
business as currently conducted, and is duly registered and qualified to conduct
its business and is in good standing in each jurisdiction or place where the
nature of its properties or the conduct of its business requires such
registration or qualification, except where the failure to register or qualify
would not have a Material Adverse Effect.  For purposes of this Agreement,
“Material Adverse Effect” shall mean any material adverse effect on the
business, operations, properties, prospects, or financial condition of the
Company and its subsidiaries and/or any condition, circumstance, or situation
that would prohibit or otherwise materially interfere with the ability of the
Company to perform any of its obligations under this Agreement in any material
respect.
 
(b)           The Exchange Shares have been duly authorized by all necessary
corporate action and, when paid for or issued in accordance with the terms
hereof, the Exchange Shares shall be validly issued and outstanding, fully paid
and nonassessable, free and clear of all liens, encumbrances and rights of
refusal of any kind.
 
(c)           This Agreement has been duly authorized, validly executed and
delivered on behalf of the Company and is a valid and binding agreement and
obligation of the Company enforceable against the Company in accordance with its
terms, subject to limitations on enforcement by general principles of equity and
by bankruptcy or other laws affecting the enforcement of creditors’ rights
generally, and the Company has full power and authority to execute and deliver
the Agreement and the other agreements and documents contemplated hereby and to
perform its obligations hereunder and thereunder.
 
(d)           The execution and delivery of the Agreement and the consummation
of the transactions contemplated by this Agreement by the Company, will not (i)
conflict with or result in a breach of or a default under any of the terms or
provisions of, (A) the Company’s certificate of incorporation or by-laws, or (B)
of any material provision of any indenture, mortgage, deed of trust or other
material agreement or instrument to which the Company is a party or by which it
or any of its material properties or assets is bound, (ii) result in a violation
of any provision of any law, statute, rule, regulation, or any existing
applicable decree, judgment or order by any court, Federal or state regulatory
body, administrative agency, or other governmental body having jurisdiction over
the Company, or any of its material properties or assets or (iii) result in the
creation or imposition of any material lien, charge or encumbrance upon any
material property or assets of the Company or any of its subsidiaries pursuant
to the terms of any agreement or instrument to which any of them is a party or
by which any of them may be bound or to which any of their property or any of
them is subject except in the case of clauses (i)(B), (ii) or (iii) for any such
conflicts, breaches, or defaults or any liens, charges, or encumbrances which
would not have a Material Adverse Effect.
 
(e)           The delivery and issuance of the Exchange Shares in accordance
with the terms of and in reliance on the accuracy of the Holder’s
representations and warranties set forth in this Agreement will be exempt from
the registration requirements of the Securities Act.
 
(f)           No consent, approval or authorization of or designation,
declaration or filing with any governmental authority on the part of the Company
is required in connection with the valid execution and delivery of this
Agreement or the offer, sale or issuance of the Exchange Shares or the
consummation of any other transaction contemplated by this Agreement.
 
(g)           The Company has complied and will comply with all applicable
federal and state securities laws in connection with the offer, issuance and
delivery of the Exchange Shares hereunder.  Neither the Company nor anyone
acting on its behalf, directly or indirectly, has or will sell, offer to sell or
solicit offers to buy any of the Exchange Shares, or similar securities to, or
solicit offers with respect thereto from, or enter into any preliminary
conversations or negotiations relating thereto with, any person, or has taken or
will take any action so as to bring the issuance and sale of any of the Exchange
Shares under the registration provisions of the Securities Act and applicable
state securities laws.  Neither the Company nor any of its affiliates, nor any
person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of any of the Exchange
Shares.
 
(h)           The Company represents that it has not paid, and shall not pay,
any commissions or other remuneration, directly or indirectly, to any third
party for the solicitation of the Exchange.  Other than the exchange of the
Warrants, the Company has not received any consideration for the Exchange
Shares.  By virtue of such exchange, the holding period for the Exchange Shares
under Rule 144 of the Securities Act shall begin no later than the holding
period for the Warrants, as applicable.
 
 
 

--------------------------------------------------------------------------------

 
 
(i)           The Company shall cause its Common Stock to continue to be
registered under Section 12(b) or 12(g) of the Securities Exchange Act of 1934
(the “Exchange Act”), comply with all requirements related to any registration
statement filed pursuant to this Agreement, and not take any action or file any
document (whether or not permitted by the Securities Act or the rules
promulgated thereunder) to terminate or suspend such registration or to
terminate or suspend its reporting and filing obligations under the Exchange Act
and the Securities Act, except as permitted herein.  The Company will take all
action necessary to continue the listing or trading of its Common Stock on the
OTCQB Marketplace or other exchange or market on which the Common Stock is
trading.
 
4.           Conditions Precedent to the Obligation of the Company to Consummate
the Exchange.  The obligation hereunder of the Company to issue and deliver the
Exchange Shares to the Holder and consummate the Exchange is subject to the
satisfaction or waiver, at or before the Closing Date, of each of the conditions
set forth below.  These conditions are for the Company’s sole benefit and may be
waived by the Company at any time in its sole discretion.
 
(a)           The Holder shall have executed and delivered this Agreement.
 
(b)           The Holder shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Holder at or prior
to the Closing Date.
 
(c)           The representations and warranties of the Holder shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time, except for representations and warranties that
are expressly made as of a particular date, which shall be true and correct in
all material respects as of such date.
 
5.           Conditions Precedent to the Obligation of the Holder to Consummate
the Exchange. The obligation hereunder of the Holder to surrender the Warrants,
accept the Exchange Shares and consummate the Exchange is subject to the
satisfaction or waiver, at or before the Closing Date, of each of the conditions
set forth below.  These conditions are for the Holder’s sole benefit and may be
waived by the Holder at any time in its sole discretion.
 
(a)           The Company shall have executed and delivered this Agreement.
 
(b)           The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Closing Date.
 
(c)           Each of the representations and warranties of the Company shall be
true and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time, except for representations and
warranties that speak as of a particular date, which shall be true and correct
in all material respects as of such date.
 
(d)           No statute, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement at or
prior to the Closing Date.
 
(e)           As of the Closing Date, no action, suit or proceeding before or by
any court or governmental agency or body, domestic or foreign, shall be pending
against or affecting the Company, or any of its properties, which questions the
validity of the Agreement or the transactions contemplated thereby or any action
taken or to be taken pursuant thereto.  As of the Closing Date, no action, suit,
claim or proceeding before or by any court or governmental agency or body,
domestic or foreign, shall be pending against or affecting the Company, or any
of its properties, which, if adversely determined, is reasonably likely to
result in a Material Adverse Effect.
 
6.           Governing Law; Consent to Jurisdiction.  This Agreement shall be
governed by and interpreted in accordance with the laws of the State of New York
without giving effect conflicts of law principles that would result in the
application of the substantive laws of another jurisdiction.  Each of the
Parties consents to the exclusive jurisdiction of the Federal courts whose
districts encompass any part of the State of New York in connection with any
dispute arising under this Agreement and hereby waives, to the maximum extent
permitted by law, any objection, including any objection based on forum non
conveniens, to the bringing of any such proceeding in such jurisdictions.  Each
Party waives its right to a trial by jury.  Each Party to this Agreement
irrevocably consents to the service of process in any such proceeding by the
mailing of copies thereof by registered or certified mail, postage prepaid, to
such Party at its address set forth herein.  Nothing herein shall affect the
right of any Party to serve process in any other manner permitted by law.
 
 
 

--------------------------------------------------------------------------------

 
 
7.           Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, express overnight
courier, registered first class mail, or telecopier (provided that any notice
sent by telecopier shall be confirmed by other means pursuant to this Section
7), initially to the address set forth below, and thereafter at such other
address, notice of which is given in accordance with the provisions of this
Section.
 
(a)           if to the Company:
 
VistaGen Therapeutics, Inc.
343 Allerton Avenue
South San Francisco, California 94080
Attention: Chief Executive Officer
Tel. No.: (650) 577-3600
Fax No.: (888) 482-2602
with a copy to:
 
Disclosure Law Group
600 West Broadway, Suite 700
San Diego, California 92101
Attention: Daniel W. Rumsey, Esquire
Tel No.: (619) 795-1134
Fax No.: (619) 330-2101

 
(b)           if to the Holder:
 
Attention:_____________
Address: _____________
­_____________________
Tel. No.: _____________
Fax No.: _____________

 
All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; when receipt is acknowledged,
if telecopied; or when actually received or refused if sent by other means.
 
8.           Entire Agreement.  This Agreement constitutes the entire
understanding and agreement of the parties with respect to the subject matter
hereof and supersedes all prior and/or contemporaneous oral or written proposals
or agreements relating thereto all of which are merged herein.  This Agreement
may not be amended or any provision hereof waived in whole or in part, except by
a written amendment signed by both of the parties.
 
9.           Counterparts.  This Agreement may be executed by facsimile
signature and in counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement was duly executed on the date first written
above.
 
VISTAGEN THERAPEUTICS, INC.
By: _____________________________________
 Shawn K. Singh
 Chief Executive Officer
HOLDER
By:_____________________________________
Name:
 





SCHEDULE A
 
Warrant Holder
Warrant Number
Date of Issuance
Date of Expiration
Warrant Shares
Exercise Price Post Split
Exchange(1)
           
¨ Yes   ¨   No
           
¨ Yes   ¨   No



(1)
In the “Exchange” column, indicate warrants to be included in the Warrant
Exchange Agreement





Our transfer agent shows your currently held shares are issued as follows:






Issue shares in the name of (if none currently held or different from above):


__________________________________________________________________




Please note, all shares will be held as Book Entry, therefore you will not
receive a physical certificate.
